SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Walter N. Iwaehiw appeals Judge Wexler’s orders a) dismissing his complaint for failure to comply with the pleading requirements of Fed R.Civ.P. 8 and for failure to state a claim under Fed R.Civ.P. 12(b)(6); and b) dismissing his amended complaint for failure to state a claim under Fed R.Civ.P. 12(b)(6).
We AFFIRM for substantially the reasons stated by the district court.